DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1- 20 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1, 16 and 20 include the combination of “A window comprising: a first cover layer comprising: a first non-folding area, a folding area, and a second non-folding area that are arranged in a first direction; and a plurality of first recessed portions recessed from a top surface of the folding area and extended in a second direction intersecting the first direction; a second cover layer disposed on the first cover layer; and a first adhesive part disposed between the first cover layer and the second cover layer, wherein the first adhesive part comprises protrusions disposed in the plurality of first recessed portions of the first cover layer.”  The combination elements are not taught or adequately suggested in the prior art of record.  Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.  


Likewise, claims 17-19 depend, either directly or indirectly, from claim 16 and are therefore allowed for at least the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
June 4, 2022